DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Burns does not teach “a first support plate and a second support plate positioned at an upper end of the cradle assembly to support at least a 6 of 10 Application No. 16/519,497Reply to Non-Final Office Action of December 11, 2020portion of a top face of the container in one of the home position, the work position, and the transit position”. Burns teaches first and second support plate 124 (on each side) as shown in Figure 8C. Burns teaches “with reference to FIGS. 8A-8C, each arm assembly of the lifting apparatus 120 can comprise an arm 122 and at least one engagement element 128 coupled to the arm and configured to engage the base 20 of the cart 10. Optionally, in these aspects, it is contemplated that each receptacle 80a, 80b, 82a, 82b of the cart can be configured to receive a corresponding engagement element 128 of the lifting apparatus 120. It is further contemplated that the at least one engagement element 128 can be configured to engage either the first set of receptacles 80a, 80b or the second set of receptacles 82a, 82b of each cart 10 depending upon the orientation of the cart. Thus, it is contemplated that the cart can engage the arm assembly in any orientation (with either the front or back wall facing the arm assembly or one of the side walls facing the arm assembly)” C7 L30-45. The first and second support plate 124 (to an extension 122) support at least a portion of a top face of a container 10. To support is to bear the weight and .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burns U.S. Patent No. 10,752,454.

Claim 16, Burns teaches in the home position, the container 10 is within the cradle assembly 120 and is ready for dumping process Fig. 8a.  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns U.S. Patent No. 10,752,454 in view of Easton U.S. Patent No. 5,788,461.
Claim 2, Burns does not teach as Easton teaches the drive assembly 48 comprises: an idler shaft of 78 extending from a first side of the frame assembly 39 to a second side of the frame assembly 39 and the cradle assembly 16 is fastened to opposite ends of the idler shaft of 78 C4 L15-40. It would be obvious to one of ordinary skill to use the drive assembly of Easton into the invention of Burns for additional control. 

Claim 4, Burns does not teach as Easton teaches an additional frame assembly 39 is coupled to the frame assembly 39, wherein the additional frame 96 assembly comprises: a chute 43 to guide items into an empty container 20; and a container support structure 114 to hold the empty container 20 C4 L50-67.  It would be obvious to one of ordinary skill to use the configuration of Easton into the invention of Burns for additional support during transit to the container.
Claim 8, Burns does not teach as Easton teaches the drive assembly 48 further comprises a drive pulley 54, a driven pulley 54, idler pulley of 26, timing belt 52, and a drive unit 50 Fig. 2.  It would be obvious to one of ordinary skill to use the drive assembly of Easton into the invention of Burns for additional control. 
Claim 9, Burns does not teach as Easton teaches the cradle assembly 16 further comprises: a bumper stop 225 made of a rubber or elastomer piece to stop the cradle assembly 16 with a cushioned action in the home position Fig. 5. It would be obvious to 
Claim 10, Burns does not teach as Easton teaches the frame assembly 39 comprises an upright post 40, a cross-member support 42 and a releasable lock (fasteners which are typical in mechanical assemblies). It would be obvious to one of ordinary skill to use the configuration of Easton into the invention of Burns for additional support during transit to the container.
Claim 19, Burns does not teach as Easton teaches the lower guide support plates 66 and the upper guide support plates 96 are coupled to each other by support rods fastened using suitable fasteners in both the support plates 39,114 Fig. 3.  It would be obvious to one of ordinary skill to use the configuration of Easton into the invention of Burns for additional support during transit to the container.
Claim 20, Burns does not teach as Easton teaches the drive assembly 48 comprises a drive motor 50 with a pinion gear 54, axle of 50, timing belt 52, ring gear and pillow blocks with bearings 64. It would be obvious to one of ordinary skill to use the drive assembly of Easton into the invention of Burns for additional control. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burns U.S. Patent No. 10,752,454 in view of Svyatsky U.S. Patent No. 6,896,471.
Claim 6, Easton teaches the frame assembly 39 comprises a conveyor bed comprising plurality of rollers 26, but does not teach as Svyatsky teaches with the finger-like structures 170 interposed between the plurality of rollers of 110 Fig. 3.  It would be obvious to one of ordinary skill to use the configuration of Svyatsky into the invention of Easton for additional support.
Allowable Subject Matter
Claims 5, 7, 11-12, 14-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS